Citation Nr: 0118283	
Decision Date: 07/12/01    Archive Date: 07/17/01	

DOCKET NO.  99-18 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran's retroactive compensation award is 
countable income for improved disability pension benefits.

The issue of entitlement to an increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling, is the subject of a separate decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter came before the Board from a December 1998 
determination by the regional office (RO) that the 
retroactive compensation awarded under 38 C.F.R. § 4.29 for a 
period of hospitalization earlier in 1998 was countable 
income for improved disability pension benefit purposes for a 
12 month period.

As a result of the December 1998 determination by the RO 
concerning this countable income, the RO retroactively 
reduced the veteran's disability pension award, effective 
from November 1998, creating an overpayment in the amount of 
$621.  The RO subsequently waived recovery of this 
overpayment.


FINDINGS OF FACT

1.  In 1974, the veteran was granted service connection for 
residuals of shell fragment wounds, evaluated as 10 percent 
disabling.

2.  In April 1997, the veteran was granted service connection 
for PTSD, and this disability was evaluated as 30 percent 
disabling, effective from June 21, 1996.  His combined 
service-connected evaluation was raised to 40 percent, 
effective from June 21, 1996.

3.  In a July 1997 rating action, the veteran was found 
permanent and total disabled for pension, effective from June 
21, 1996.  He was awarded the pension benefit because it was 
greater than the payment for service-connected disability.

4.  The veteran was hospitalized at a Department of Veterans 
Affairs (VA) facility from late May to late August 1998 for 
treatment of his service connected PTSD.

5.  In late September 1998, the veteran was awarded a 
temporary 100 percent evaluation by reason of hospitalization 
for the period from May 26, 1998 through August 31, 1998, and 
his award was then reduced to its previous level.  He 
received notice of this award and a lump-sum payment of the 
additional compensation in early October 1998.

6.  In December 1998, the veteran's improved disability 
pension award was reduced to $411 monthly, effective from 
November 1, 1998, as the retroactive compensation award was 
counted as income for pension purposes.

7.  The retroactive compensation award that the veteran 
received in October 1998 was counted as income for pension 
benefit purposes for a 12 month period.


CONCLUSION OF LAW

The retroactive compensation received by the veteran in 
October 1998 is countable annual income for the purpose of 
improved disability pension benefits.  38 U.S.C.A. §§ 1503, 
1521 (West 1991); 38 C.F.R. §§ 3.271, 3.272, 3.701 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that it is not fair or 
equitable to reduce his pension award for 12 months because 
his PTSD worsened and he received a temporary 100 percent 
evaluation for this disability for 3 months.  He maintains 
that while he received the temporary higher rating, he was 
not "on VA pension," so income from his compensation award 
should not be countable for pension purposes.

I.  Background

In 1974, the veteran was granted service connection for 
residuals of shell fragment wounds, and such disabilities 
were evaluated as 10 percent disabling.

In June 1996, the veteran submitted a claim for a permanent 
and total disability rating for pension and a claim for 
service connection for PTSD.

In an April 1997 rating, the RO found that the veteran was 
entitled to service connection for PTSD, and this disability 
was evaluated as 30 percent disabling, effective from 
June 21, 1996.  The veteran's combined evaluation for his 
service-connected disabilities was increased to 40 percent, 
effective from June 21, 1996.  The veteran was sent a 
retroactive check pursuant to this increased award, to pay 
him the increased benefits, effective from July 1, 1996.

In a July 1997 rating action, the veteran was found entitled 
to receive a permanent and total disability rating for 
pension.  Later in the month, he was informed that he would 
be entitled to receive the maximum improved pension rate 
effective from July 1, 1996 ($687), based on his report that 
he had zero income from this date.  He was awarded the 
pension amount because pension was greater than the payment 
for his service-connected disability.

In July 1997, the veteran was informed that he would be 
entitled to receive improved disability pension at the 
monthly rate of $687 from July 1, 1996, and $707 from 
December 1996.  He was then informed that he would be 
entitled to receive improved disability pension at the 
monthly rate of $463 for a one-year period effective from 
July 1, 1997.  The retroactive compensation payment he 
received as the result of the grant of service connection for 
PTSD was treated as countable income for VA pension benefit 
purposes.  He did not disagree with that determination.  

The veteran was hospitalized at a VA hospital for treatment 
of his PTSD from late May 1998 to late August 1998.

In late September 1998, the RO assigned a temporary 100-
percent evaluation for a period of hospitalization for a 
service-connected disability for the period from May 26, 
1998, through August 31, 1998.  In early October 1998, the 
veteran was advised that he was entitled to receive the 100 
percent compensation rate ($1,964 monthly) for the period 
from June 1, 1998, through August 31, 1998.  He was informed 
that his payment of improved disability pension in the amount 
of $722 monthly would again commence, effective from 
September 1, 1998.  The veteran was then sent a check for 
$3,726, the difference between the temporary 100 percent 
evaluation for which he was entitled for this period of time 
and the amount that he had been paid for pension during this 
period of time.  The compensation award was the greater 
benefit of the two.

In October 1998, the veteran was advised that the RO proposed 
to reduce his improved disability pension award from $722 
monthly to $411 monthly, effective from November 1, 1998, for 
a one-year period.  He was advised that the proposed change 
was being made because he had received a retroactive payment 
of $3,726 in VA compensation payments for his period of 
hospitalization during the summer, and that such VA 
compensation payment was recognized as countable income for 
improved pension for a one-year period.  The veteran was 
advised that the adjustment would not be made for 60 days, so 
that he could submit evidence to show why such adjustment 
should not be made.

In December 1998, the RO reduced the veteran's improved 
disability pension award, as previously proposed, to $411 
monthly, effective November 1, 1998, and 
$421, effective December 1, 1998, (legislative increase).  
The maximum rate of pension was restored, effective from 
November 1, 1999.

In January 1999, the veteran was advised that an overpayment 
had been created as the result of the retroactive adjustment 
of his improved disability pension in the amount of $621.  
The veteran requested a waiver of this amount, and the RO 
granted the veteran's waiver request.  The veteran also 
disagreed with the reduction of the improved disability 
pension award, for the one year period effective from 
November 1, 1998.

The veteran submitted a claim for an increased rating for 
PTSD in April 1998, and this claim is still the subject of 
adjudication (and a remand by the Board in a separate 
decision).


II.  Analysis

In determining annual income for purposes of improved 
disability pension benefits, all payments from any kind and 
from any source shall be counted as income unless 
specifically excluded under 38 C.F.R. § 3.272. 38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.271.  Various exclusions from income 
are listed under 38 C.F.R. § 3.272.  There is no exclusion 
for the receipt of VA compensation benefits or retroactive VA 
compensation benefits.

In addition, 38 C.F.R. § 3.271 provides definitions for 
recurring income, irregular income, and nonrecurring income, 
and how such income should be counted for pension purposes.  
Nonrecurring income is defined as income received or 
anticipated on a one-time basis during a 12-month 
annualization period. Computations of income for pension will 
include nonrecurring income for a full 12-month annualization 
period following receipt of such income.

Such regulation is consistent with how improved disability 
pension is paid and determined on an annualized basis.  
38 C.F.R. § 3.273.  Wherever there is a change in a 
beneficiary's countable income, the monthly rate of pension 
payable shall be computed by reducing the beneficiary's 
applicable maximum annual pension rate by the beneficiary's 
new amount of countable income on the effective date of the 
change in the amount of income, and dividing the remainder by 
12.

A veteran may be paid improved disability pension or 
compensation benefits, whichever is the greater.  38 C.F.R. 
§ 3.701.  Effective from June 21, 1996, the veteran was 
entitled to receive compensation at the 40 percent rate.  He 
was also entitled to receive improved disability pension from 
this date.  The 40 percent rate for compensation for a single 
veteran was a little less than $400 in 1996, or less than the 
veteran's pension award beginning on June 21, 1996.

The veteran maintains that his improved disability pension 
award should not have been reduced, effective from November 
1, 1998.  He maintains that the retroactive compensation 
award for an increase in the severity of his service-
connected PTSD should not be counted as income for improved 
disability pension purposes.  However, as previously 
indicated, in determining annual income for improved 
disability pension, all payments from any kind and from any 
source is counted as income unless specifically excluded 
38 C.F.R. § 3.272.  Unfortunately, compensation benefits, or 
a retroactive compensation payment, are not specifically 
excluded under 38 C.F.R. § 3.272.  The retroactive 
compensation payment must be counted as income for VA 
improved disability pension.

The Board realizes that reducing the veteran's pension award 
for a 12 month period seems unfair.  However, Congress has 
determined that a veteran can only receive pension or 
compensation benefits, and that all income from any source is 
counted as income for improved disability pension purposes.  
The veteran did not cease to be entitled to the pension or 
the compensation benefit for the period in question.  He is 
therefore subject to the rules and regulations relating to 
the payment of these benefits.  Finally, it is noted that the 
veteran submitted a claim for an increased rating for PTSD in 
April 1998, and that this claim is still the subject of 
adjudication (and a remand by the Board in a separate 
decision).  If the veteran eventually is granted an increased 
rating, and such compensation award is greater than the 
pension award, he would be entitled to receive the greater 
benefit, subject to a reduction for the amount of benefits 
paid for the same period.

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, in effect, amends the 
law relating to the duty to assist.  There is now an expanded 
duty to assist the claimant, including searching for an 
obtaining records, and the need to inform the veteran, what, 
if any, further evidence not previously provided is necessary 
to substantiate a claim.  The law applies to all claims 
pending on the date of enactment.  In this case, the Board 
finds that the expanded duty to assist applies.  However, the 
Board finds that the expanded duty to assist the veteran has 
been met in this case, in view of the various correspondence, 
the statement of the case, and the explanations provided to 
the veteran.  The veteran was informed about the evidence and 
any records needed to substantiate his claim.  He did not 
identify any additional evidence which could be obtained, and 
all relevant evidence necessary for a disposition of the 
veteran's appeal was obtained by the RO.  As his claim is 
dependent on a legal interpretation of applicable laws and 
regulations, further development is not deemed necessary.  
Where the law, and not the evidence, is dispositive, the 
claim should be denied because of the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The veteran's retroactive compensation payment is countable 
income for VA improved disability pension benefits.  The 
benefit sought on appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

